Case 5:20-cv-05075-TLB Document 26           Filed 06/14/21 Page 1 of 1 PageID #: 1533




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BRENDA M. MCILVAIN                                                             PLAINTIFF

V.                             CASE NO. 5:20-CV-5075

ANDREW M. SAUL, Commissioner
Social Security Administration                                              DEFENDANT

                                         ORDER

       Currently before the Court is the Report and Recommendation (Doc. 25) of United

States Magistrate Judge Christina Comstock dated May 28, 2021, regarding the Motion

for Attorney’s Fees (Doc. 21) filed by Plaintiff’s counsel. More than fourteen (14) days

have passed since the parties’ receipt of the Report and Recommendation, and no

objections were filed.

       IT IS ORDERED that the Report and Recommendation is ADOPTED IN ITS

ENTIRETY. The Plaintiff’s Motion (Doc. 21) is GRANTED, and the Court hereby orders

that Plaintiff is entitled to compensation under the EAJA for 34.3 hours of attorney time at

an hourly rate of $203, for a total attorney’s fee award of $6,962.90. This amount should

be paid in addition to, and not out of, any past due benefits which Plaintiff may be awarded

in the future.

       IT IS SO ORDERED on this 28th day of June, 2021.



                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
